Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Moe Thompson appeals from the district court’s order granting summary judgment against him in- his civil action alleging a violation of the Rehabilitation Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court from the bench on October 5, 2007, as noted in the court’s summary judgment order filed on October 10, 2007. See Thompson v. Parham, No. 3:06-cv-02064-CMC (D.S.C. Oct. 10, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.